Citation Nr: 0018725	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  98-12 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran has an employment handicap for the 
purpose of determining his entitlement to Vocational 
Rehabilitation and Training under Chapter 31, Title 38 of the 
United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty from March to September 1986.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1998 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO).  In that decision the 
counseling psychologist of the Vocational Rehabilitation and 
Counseling Service (VR) determined that the veteran did not 
have an employment handicap that resulted in substantial part 
from service-connected disability.  The veteran perfected an 
appeal of that determination.

This case was previously before the Board in September 1999, 
at which time it was remanded to provide the veteran the 
opportunity for a personal hearing.  The hearing was 
scheduled for May 2, 2000, but the veteran failed to appear.  
The case has been returned to the Board for consideration of 
the veteran's appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO. 

2.  The veteran's service-connected disabilities consist of 
the residuals of a stress fracture of the right hip, rated as 
20 percent disabling, and the residuals of a stress fracture 
of the left hip, also rated as 20 percent disabling.

3.  The veteran has a high school education and has completed 
approximately 24 hours of college classes.

4.  The veteran maintained suitable, stable employment in 
occupations consistent with his pattern of abilities, 
aptitudes, and interests from the time he was separated from 
service until a March 1989 industrial injury, which injury 
resulted in additional serious disabilities.

5.  The impairment in the veteran's ability to prepare for, 
obtain, or retain employment consistent with his abilities, 
aptitudes, and interests does not result in substantial part 
from his service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to Vocational Rehabilitation and 
Training under Chapter 31, Title 38 of the United States Code 
are not met.  38 U.S.C.A. §§ 3101, 3102, 5107 (West 1991 and 
Supp. 2000); 38 C.F.R. §§ 21.40, 21.51 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of the statute and judicial construction 
because the evidence shows that it is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  If the claim is well 
grounded, VA has a duty to assist the veteran in the 
development of the evidence.  38 U.S.C.A. § 5107(a).  There 
is no indication in the file that there is any outstanding 
evidence that is relevant to the issue on appeal.  The Board 
concludes, therefore, that VA has met its duty to assist the 
veteran in developing the facts of his case.

I.  Factual Background

In a November 1986 rating decision the RO granted service 
connection for the residuals of stress fractures to both 
hips, with each rated as 20 percent disabling.  Those ratings 
have remained in effect since September 1986.

The veteran initially applied for vocational rehabilitation 
(VR) services in July 1991, and the counseling psychologist 
initiated the evaluation process in that month.  The 
evaluation was suspended in January 1992 because the veteran 
reported that he would be undergoing medical treatment that 
would preclude vocational training.  He was to re-contact the 
counseling psychologist in two months to complete the 
evaluation, but failed to do so.  The Board finds, therefore, 
that the July 1991 application for VR services was abandoned.  
38 C.F.R. § 3.158.

The information developed in conjunction with the July 1991 
application shows that the veteran graduated from high school 
and accumulated 24 credits towards a college degree prior to 
entering service.  He incurred stress fractures to both 
femurs during basic training, and was separated from service 
for that reason.  Following his separation from service he 
was employed in a restaurant for approximately one month, but 
had to discontinue that work because it required prolonged 
standing.  He found other employment for three months, but 
discontinued that work because he was not making enough money 
and did not think the job had any future.  He was then 
employed in Federal civil service as a data entry operator 
for approximately one year, and terminated that work because 
he was not making enough money and he thought promotions 
would be hard to obtain.  In March 1988 he sustained a 
comminuted fracture of the right fourth and fifth 
metacarpals, his dominant hand, resulting in pain, limited 
motion, reduced grip strength, and limited coordination in 
the right hand and wrist.  He was then employed as an iron 
worker in construction from May 1988 to March 1989, at which 
time he was injured in an industrial accident.

There is very little medical evidence documenting the 
severity of the veteran's service-connected disabilities 
prior to the March 1989 accident.  He was hospitalized in 
April 1987 for removal of the pins securing the femur 
fractures, and was discharged from the hospital in good 
condition.  In the March 1989 accident he fell over 20 feet 
from a roof, resulting in a fracture of the left elbow; a 
fracture of the left ankle, with the development of 
osteochondritis dissecans; compression fractures of the T12 
and L1 vertebrae; desiccation of the T12-L1 and L5-S1 
vertebral discs; cervical sprain, with cervical myofascial 
pain syndrome; and lumbar sprain, with lumbar myofascial pain 
syndrome.  The injuries caused ongoing severe pain and 
disability in the lower back, neck, right hand, and left 
ankle.  The veteran's physician stated in July 1991 that he 
was completely unable to perform any type of gainful 
employment at that time.  The veteran has apparently not been 
employed since the March 1989 accident, and receives Social 
Security disability benefits as well as workers' compensation 
and VA compensation.

The veteran again filed an application for VR services in May 
1997.  The veteran was contacted in September 1997 regarding 
the initial evaluation, and he responded that he would not 
have time for the evaluation until November 1997 and that he 
expected to enroll in college in January 1998.  The counselor 
informed him that the evaluation process could take from 30 
to 90 days, and that he had to be interviewed in order to 
conduct the evaluation.  He again stated that he wanted to 
wait until November, and when the counselor told him that his 
file would be closed and he could later file a new claim, he 
scheduled an appointment for October 1997.

In October 1997 the veteran reported that he played golf, 
swam, snorkeled, and went boating, camping, fishing, and 
exploring.  His vocational history was essentially the same 
as previously reported, with no employment since March 1989.  
In describing his disabilities he referred to a fractured 
left ankle, left elbow, mid-back, and right hand, as well as 
the in-service femur fractures.  He stated that he was unable 
to stand or sit for long periods of time, and that he was 
limited in lifting heavy objects.

The report of an April 1997 medical examination shows that he 
had an old posterior medial fracture with sclerotic changes 
and evulsion injury of the medial malleolus of the left 
ankle, sclerotic changes involving the left tibia and talus 
with degeneration and irregularity of the distal tibial 
platform, and suggestion of a loose body in the left ankle.  
He also had hip pain and stiffness with continuous walking 
resulting from the stress fractures, pain and stiffness in 
the back related to the compression fracture, and neck pain.  
He reported being unable to stand for more than two hours, 
sit for more than four or five hours, or lift more than 
40 pounds.  He had full range of motion in all extremities, 
was able to bend and squat normally, and walked without a 
limp or any assistive device.

A consulting vocational counselor completed a composite 
vocational evaluation in February 1998.  The counselor stated 
that during the evaluation process the veteran had purchased 
a home, and that his income consisted of VA compensation, 
Social Security disability benefits, and a workers' 
compensation settlement.  He enjoyed playing golf and did 
improvements on his home, which he found physically 
challenging.  He had moved to the state in which he currently 
resided because of a history of charges for driving under the 
influence of alcohol in another state, including a probation 
violation following a conviction for driving under the 
influence.  He was incarcerated from April to September 1996.  

He reported having been unemployed since the injury in March 
1989.  His vocational history included working as a busboy, 
dishwasher, cook, service station attendant, and maintenance 
man prior to entering service.  After his separation from 
service he worked as a cook for two weeks, an assembler for 
three months, a data entry clerk for one year, and an 
ironworker for one year.  He terminated the jobs he held 
prior to becoming an ironworker because he did not like the 
pay he received or the work.  His employment as an ironworker 
ended due to the injury.  He graduated from high school but 
dropped out of college after being on academic probation due 
to poor grades.  

He denied receiving any medical treatment but complained of 
pain in his right (dominant) hand, left elbow, left ankle, 
back, and hips, in that order.  He stated that he could not 
stand for more than two hours, sit for more than four or five 
hours, or lift more than 40 pounds.  He was able to bend and 
squat, but not frequently.  He had not worked since March 
1989, and the vocational counselor classified his employment 
as an ironworker as a heavy exertional level.

The vocational counselor found that the veteran had 
transferable skills as a data entry operator, and that his 
goal of an academic degree was not feasible, based on his 
current abilities and prior performance.  The veteran stated 
that his legal status regarding the charges for driving under 
the influence was "in limbo," but that he did not have a 
valid driver's license in any state and he continued to 
drink.

The vocational counselor found that the veteran was limited 
to sedentary or light work as defined in the Directory of 
Occupational Titles.  He also found that negative attitudes 
by potential employers was to be anticipated, given the 
veteran's history of Social Security and workers' 
compensation entitlement and eight years of unemployment.  
Additional factors affecting his employment status included 
educational deficits, a history of alcohol abuse, charges for 
driving under the influence, a criminal violation of 
probation, and the lack of a valid driver's license.  The 
counselor found, therefore, that the veteran had an 
impairment in employability.  The counselor also provided the 
opinion that the veteran's service-connected disabilities did 
not substantially contribute to the impairment.  The 
rationale for that opinion included the veteran's ability to 
perform heavy employment with the service-connected 
disabilities prior to the March 1989 industrial accident and 
the denial of disability ratings in excess of 20 percent for 
the service-connected femur fractures.  He recommended that 
an employment handicap not be found.

Based on a December 1997 staff review, the February 1998 
vocational evaluation, and an interview conducted in March 
1998, the RO counseling psychologist determined that the 
veteran did not have an employment handicap and that he was 
not entitled to VR services.  He found that although the 
veteran had functional limitations resulting in an impairment 
of employability, that that impairment did not result in 
substantial part from his service-connected disabilities.

In his August 1998 substantive appeal the veteran asserted 
that following his separation from service he had worked 
three days as a cook and a month as an assembler, which he 
had to terminate due to his disabilities.  He stated that he 
had been fired from his employment as a data transcriber 
because his bad attitude, physical restrictions, "politics," 
and no hope for advancement caused him to become 
"disenchanted" with any employment.  He used all of his sick 
leave due to his injuries and was fired.  He needed 
employment for financial reasons, and took a job as an 
ironworker for someone he knew.  He stated that because he 
knew the owner of the company he was given special 
consideration due to his disability.  He was not required to 
stand or sit too long or do heavy lifting, and was allowed to 
take off work if he was in pain.

II.  Laws and Regulations

According to the relevant regulation, a veteran is entitled 
to a program of vocational rehabilitation in accordance with 
Chapter 31 if he has a service-connected disability that is 
rated 20 percent disabling or more, and if he is determined 
by VA to be in need of rehabilitation because of an 
employment handicap.  38 C.F.R. § 21.40.  An employment 
handicap means an impairment of his ability to prepare for, 
obtain, or retain employment consistent with his abilities, 
aptitudes, and interests.  38 C.F.R. § 21.51(b).  In 
determining if a veteran has an employment handicap, 
consideration is given to any impairment of employability 
caused by the veteran's service-connected and non-service 
connected disabilities, any deficiencies in education and/or 
training, negative attitudes toward the disabled, and other 
pertinent factors.  The veteran's service-connected 
disability need not be the sole or primary cause of the 
employment handicap, but it must materially contribute to the 
impairment; its effects must be identifiable, measurable, or 
observable.  38 C.F.R. § 21.51(c) (emphasis added).  

An employment handicap does not exist if the veteran's 
employability is not impaired.  This applies to veterans who 
are qualified for suitable employment, but do not obtain or 
retain such employment for reasons within their control; 
where the veteran's employability is impaired, but his 
service-connected disabilities do not materially contribute 
to the impairment of employability; or, where the veteran has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his 
pattern of abilities, aptitudes, and interests, and is 
successfully maintaining such employment.  38 C.F.R. 
§ 21.51(f)(2).

The statute defining an employment handicap was revised in 
1996.  Veterans' Benefits Improvement Act of 1996, Pub. L. 
No. 104-275, § 101, 110 Stat. 3323 (1996).  The statute 
currently defines an employment handicap as an impairment of 
a veteran's ability to prepare for, obtain, or retain 
employment consistent with such veteran's abilities, 
aptitudes, and interests.  The employment handicap must have 
resulted in substantial part from a service-connected 
disability in a veteran with service-connected disabilities 
rated at 20 percent or more.  38 U.S.C.A. §§ 3101(1), 
3102(1)(A) (1999) (emphasis added).  Although the relevant 
regulations have not been changed to conform to the change in 
the statute and indicate that the service-connected 
disability need only materially contribute to the employment 
handicap, the Board is bound by the definition contained in 
the statute.  38 U.S.C.A. § 501; see Gabrielson v. Brown, 7 
Vet. App. 36 (1994).

III.  Analysis

The veteran's service-connected disabilities of the left and 
right hip have been assigned a combined rating of 40 percent.  
The veteran's disabilities, therefore, meet the percentage 
requirements for VR services.  38 C.F.R. § 21.40.

The Board has reviewed the evidence of record and finds that 
the veteran does not have an employment handicap because his 
employment impairment did not result in substantial part from 
his service-connected disabilities.  The veteran has not 
provided any information indicating that he has sought any 
medical treatment for his service-connected disabilities 
since the removal of the fixation pins in 1987.  Following 
his separation from service he incurred injuries to the right 
hand, the back, and the left ankle, which cause significant 
functional limitations.  Prior to the fracture of the right 
hand in March 1988, he was employed full-time as a data entry 
operator in a civil service position.  In 1991 he stated that 
he had terminated that employment because of inadequate wages 
and the lack of a chance for advancement.  He made no 
reference to taking sick leave due to his disability, or 
being fired because of absences.  The Board finds that his 
current assertion of having been fired due to his disability 
is not credible.  See Baldwin v. West, 13 Vet. App. 1 (1999) 
(the Board must determine the credibility of the evidence).

Prior to the March 1989 injury the veteran was also able to 
maintain employment as an ironworker for a year, which the 
vocational counselor classified as heavy labor.  In his July 
1991 claim he stated that he liked the construction job the 
best because he made lots of money and was able to take on 
responsibilities.  He did not state that he had any 
difficulty performing the required work activity, or that he 
was given any special consideration.  He did not complain of 
any difficulty with maintaining employment until after the 
March 1989 industrial accident.

The current medical evidence indicates that the veteran has 
pain in the hips with prolonged walking.  There is no 
evidence showing that the service-connected disabilities 
result in any other functional limitations; the hips have 
full range of motion.  The vocational consultant found in 
February 1998 that the veteran's employment impairment did 
not substantially result from the functional limitations 
imposed by the service-connected hip disabilities.  The 
evidence does not show that the service-connected 
disabilities substantially limit the veteran's ability to 
prepare for, obtain, or retain employment.  The Board finds, 
therefore, that the veteran does not have an employment 
handicap, and that the requirements for entitlement to 
Vocational Rehabilitation and Training under Chapter 31, 
Title 38 of the United States Code are not met.


ORDER

The claim of entitlement to Vocational Rehabilitation and 
Training under Chapter 31, Title 38 of the United States Code 
is denied.




		
	HOLLY E. MOEHLMANN 
	Member, Board of Veterans' Appeals

 

